Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 114, 118, 125, and 268 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard (USP 7,152,675) in view of Vinegar et al. (USP 7,121,342) in further view of Puri et al. (USP 5,085,274) in further view of Thompson (USP 4,709,577).
With respect to claim 114, Heard disclose a system for storing and subsequently recovering a hydrogen-containing gas, the system comprising: a. pumping arrangements (wherein it is admitted prior art that pumps are well known in the art for injecting a fluid and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a pump to inject the hydrogen) for hydrogen-containing gas (see abstract), disposed in fluid communication with a hydraulically-fractured (see column 1 lines 30-57), kerogen-rich (wherein Heard discloses a coal seam, but is silent about kerogen.  Vinegar et al. teaches coal is an example of a material that contains kerogen and that equivalent hydrocarbon formations include those containing coal and kerogen and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Heard in a kerogen rich formation for the predictable result of storing hydrogen in a formation) and partially-depleted reservoir of a methane-containing gas (see abstract, subsequent to methane recovery hydrogen is injected) and operative to inject the hydrogen gas through a horizontal wellbore into the reservoir at a pressure higher than a current gas pressure at the wellbore (see figure 1, 25% of methane is depleted at 800psi, and column 5 lines 4-39, wherein hydrogen is introduced at pressures from 300-1500psi, and 1500psi is greater than 800psi) and b. gas-recovery equipment disposed in fluid communication with the reservoir and operative to recover a portion of the hydrogen-containing gas through the wellbore (see column 2 lines 3-21).   Heard does not disclose the recovered portion of the hydrogen gas having an H2 molar fraction of at least 85%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recover hydrogen at an H2 molar fraction of at least 85%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.  Heard disclose recovering methane but does not disclose the partial depletion of the reservoir being by a methane-containing-gas recovery process characterized by a maximum flow rate of FLOWmax, and a minimum flow rate of FLOWmin that is at least 10% of FLOWmax and not more than 20% of FLOWmax.  Puri et al. disclose recovering methane by monitoring a flow rate and reducing flow from 80% to about 10%.  As the flow max is an arbitrary value, it is considered the value before the value is reduced and the reduced value is the flow min.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Heard in a well as taught by Puri for the predictable result of storing hydrogen in a partially depleted methane well.  Heard (USP 7,152,675) in view of Vinegar et al. (USP 7,121,342) in further view of Puri et al. does not disclose a tracer-gas facility for adding a gas-phase tracer to the injected hydrogen gas.  Thompson disclose a tracer gas facility (12) which dispenses a tracer gas to detect leaks from a storage tank (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heard in view of Vinegar in further view of Puri by including a tracer gas facility as taught by Thompson for the purpose of detecting leaks in the hydrogen storage well.
With respect to claim 118, Heard is silent as to the wellhead pressure.  However, this pressure is merely a pressure relative to the injection pressure and as the hydrogen is injected at a pressure, that pressure is the injection pressure and the pressure max is at least 100 psi higher than that.  
With respect to claim 125, Heard in view of Vinegar in view of Puri are silent as to the kerogen concentration in the reservoir.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have selected a reservoir with at least 2% by volume kerogen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 268, Heard in view of Vinegar in view of Puri in view of Thompson disclose a tracer-gas facility (as modified above) for adding a gas-phase tracer (Thompson, 36) to the injected hydrogen gas.

3.	Claims 116 and 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard in view of Vinegar in further view of Puri in view of Thompson as applied to claim 103 above, and further in view of Garcia (USP 9,810,064).
	With respect to claim 116, Heard in view of Vinegar in view of Puri do not disclose a formation disclose wherein the fluid flow regime of the geological formation is substantially characterized by diffusional processes.  Garcia disclose monitoring the recovery of methane with a diffusional process (see column 4 line 43-column 5 line 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have characterized the flow regime of the formation with a diffusional process as taught by Garica as a diffusion model allows for monitoring of methane recovery.
	With respect to claim 117, Garcia does not disclose Knudsen diffusion.  It is admitted prior art that Knudsen diffusion is a well-known type of diffusion in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a Knudsen diffusion to model the formation.

4.	Claims 277 and 279 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard (USP 7,152,675) in view of Vinegar et al. (USP 7,121,342) in further view of Thompson (USP 4,709,577).
With respect to claim 277, Heard disclose a system for storing and subsequently recovering a hydrogen-containing gas, the system comprising: a. pumping arrangements (wherein it is admitted prior art that pumps are well known in the art for injecting a fluid and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a pump to inject the hydrogen) for hydrogen-containing gas (see abstract), disposed in fluid communication with a hydraulically-fractured (see column 1 lines 30-57), kerogen-rich (wherein Heard discloses a coal seam, but is silent about kerogen.  Vinegar et al. teaches coal is an example of a material that contains kerogen and that equivalent hydrocarbon formations include those containing coal and kerogen and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Heard in a kerogen rich formation for the predictable result of storing hydrogen in a formation) and partially-depleted reservoir of a methane-containing gas (see abstract, subsequent to methane recovery hydrogen is injected) and operative to inject the hydrogen gas through a horizontal wellbore into the reservoir at a pressure higher than a current gas pressure at the wellbore (see figure 1, 25% of methane is depleted at 800psi, and column 5 lines 4-39, wherein hydrogen is introduced at pressures from 300-1500psi, and 1500psi is greater than 800psi); b. gas-recovery equipment disposed in fluid communication with the reservoir and operative to recover a portion of the hydrogen-containing gas through the wellbore (see column 2 lines 3-21).  Heard (USP 7,152,675) in view of Vinegar et al. (USP 7,121,342) does not disclose a tracer-gas facility for adding a gas-phase tracer to the injected hydrogen gas.  Thompson disclose a tracer gas facility (12) which dispenses a tracer gas to detect leaks from a storage tank (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heard in view of Vinegar by including a tracer gas facility as taught by Thompson for the purpose of detecting leaks in the hydrogen storage well.
With respect to claim 279, Heard in view of Vinegar in view of Thompson disclose a tracer-gas facility (Thompson, 12) for adding a gas-phase tracer (Thompson, 36) to the injected hydrogen gas.

Allowable Subject Matter
5.	Claims 82, 89-91, 93, 99, 100, 102, 103, 263-266, 269-276 are allowed.

6.	Claim 267 and 278 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s amendments filed 9/4/22 have put claims 82, 89-91, 93, 99, 100, 102, 103, 263-266, 269-276 in condition for allowance.  Upon further notice, independent claims 114 and 277 are rejected, as it is known in the art to include a gas-tracer facility.  In view of this new rejection, this action is hereby made Non-Final. 
persuasive.
	It is taken to be admitted that that pumps are well known in the art for injecting a fluid as Applicant has not timely traversed the Examiner’s statement of Official Notice.
	It is taken to be admitted that Knudsen diffusion is a well-known type of diffusion in the art as Applicant has not timely traversed the Examiner’s statement of Official Notice.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672